Title: To James Madison from Henry Cooper, 18 December 1802 (Abstract)
From: Cooper, Henry
To: Madison, James


18 December 1802, St. Croix. “I beg leave to represent through You To His Excellency The President of The United States that from a series of ill Health for the last three years I find My Constitution so reduced as to render it necessary for Me to retire from all business. Under those circumstances I feel much regret at being obliged to resign the Appointment I had the Honour to receive from His Excellency The President in the year 1793 as Consul of the Danish West India Islands. I further beg leave through you to present My particular thanks To His Excellency President Jefferson for having been the means of procuring Me this Appointment at that period.
“My Friend Mr. Richard H Wilcocks of Philadelphia will have the Honour to hand you this on My behalf.”
